Mr. JUSTICE KASSERMAN, specially concurring: I agree with Mr. Justice Simkins that the conviction of the defendant should be affirmed. However, I am unable to agree that the trial court committed no error in permitting the witness Thinnes to testify over the objections of the defense and without affording defense counsel an opportunity to interview her prior to her testimony. To hold otherwise would be the equivalent of holding that the provisions of Supreme Court Rule 412 are not applicable to this cause. Supreme Court Rule 412 specifically provides for pretrial discovery, on proper motion, of a summary of all statements made by the defendant which are within the possession or control of the State. The failure of the State to supply the defense with a summary of the statement alleged to have been made by the defendant in the presence of the witness Thinnes, coupled with the refusal of the trial court to grant tire defense an opportunity to interview her, is contrary to the express terms of Rule 412 and constitute error. It is my opinion, however, that in view of the overwhelming nature of the evidence of defendant’s guilt, the failure to comply with Supreme Court Rule 412 constitutes harmless error in this cause. The proof of defendant’s guilt is clear and convincing and was sufficient to establish his guilt in the absence of the Thinnes testimony. Had the evidence been closer or had the defendant’s guilt not been established so convincingly by other competent evidence, the failure of the trial court to insist on strict compliance with Supreme Court Rule 412 would have been reversible error. Such is not the case in this cause and, as a consequence, the conviction of the defendant should be affirmed.